Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In Claim 5 (lines 3-4), the phrase “a first outer waveguide of a outer waveguides” has been replaced with --a first outer waveguide of the outer waveguide-- since the outer waveguide is previously described and to be consistent with Claim 1.
	In Claim 6 (line 4), the term “waveguides” has been replaced with --waveguide-- to be consistent with Claim 1.
In Claim 6 (line 7), the term “waveguides” has been replaced with --waveguide-- to be consistent with Claim 1.
In Claim 8 (line 2), the term “a” has been deleted to improve grammatical form.
In Claim 11 (lines 2-3), the phrase “a first outer waveguide of a outer waveguides” has been replaced with --a first outer waveguide of the outer waveguide-- since the outer waveguide is previously described and to be consistent with Claim 1.
In Claim 12 (lines 2-3), the phrase “a first outer waveguide of a outer waveguides” has been replaced with --a first outer waveguide of the outer waveguide-- since the outer waveguide is previously described and to be consistent with Claim 1.

In Claim 13 (lines 2-3), the phrase “a first outer waveguide of a outer waveguides” has been replaced with --a first outer waveguide of the outer waveguide-- since the outer waveguide is previously described and to be consistent with Claim 1.

Allowable Subject Matter
Claims 1-13 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willems (US 6,956,448) teaches an energy probe.
Miller et al. (US 2018/0026324) teaches a layered waveguide system having probes.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed probe apparatus for millimeter or sub millimeter RF band including the combination of an internal transition cavity extending through the transition layers for guiding electromagnetic radiation within the probe apparatus; and a probe layer disposed between the transition layers, the probe layer having a lateral transmission lin.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843